                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

Wesley Givens,                        )
                                      )
                        Plaintiff,    )
                                      )
                v.                    )
                                      )
The Honorable Leroy Ravenell,         )     ORDER FOR DEPOSITION OF
as Sheriff of Orangeburg County, )            INCARCERATED PARTY
Orangeburg County Sheriff’s Office, )
Orangeburg County, and                ) Case Number 5:18-cv-2048-DCC-PJG
Jason Nelson,                         )
                                      )
                        Defendants. )
_____________________________________ )

       TO: South Carolina Department of Corrections:

       It appearing that Wesley Givens, SCDCID: 00294844, is a party to this litigation and

is in the custody of the South Carolina Department of Corrections, Broad River Correctional

Institution, 4460 Broad River Road, Columbia, SC 29210; and,

       It is necessary that Plaintiff Wesley Givens be present for a deposition, to be held at

a time and date that can be scheduled and coordinated between the parties and the

administration of the institution;

       IT IS THEREFORE ORDERED that Wesley Givens, currently housed at Broad River

Correctional Institution, or at such other SCDC institute as he may be housed, pursuant to

Fed. R. Civ. P. 30, be produced and made available for this deposition by the South Carolina

Department of Corrections.

       IT IS SO ORDERED.

                                           __________________________________________
April 3, 2019                              Paige J. Gossett
Columbia, South Carolina                   UNITED STATES MAGISTRATE JUDGE
